Citation Nr: 1028648	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  10-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
hand injury.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran service connection for hearing loss and residuals of a 
right hand injury.  He filed a timely appeal with that decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

Service treatment records are negative for any injury to the 
right hand or residuals thereof, and there is no medical evidence 
of record demonstrating any current right hand disability. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a right hand 
injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in an 
August 2008 letter, which advised the Veteran of what information 
and evidence is needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  That letter additionally informed the Veteran 
how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  See Dingess, supra.  
The claim was last adjudicated in March 2010.

As to the VA's duty to assist, the information and evidence that 
have been associated with the claims file include the Veteran's 
service treatment records and correspondence from the Veteran.  
The Veteran has not provided any information concerning post 
service treatment for his right hand.  The Board notes that a VA 
examination was not obtained with respect to this issue.  
However, as will be explained more fully below, there is no 
record of any right hand injury in service.  In the absence of 
credible evidence of an in-service injury, no examination is 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he injured his right hand during 
service when he was "badly cut" while working on a table saw 
and the board he was cutting hit a hollow spot.  He stated the 
nerves in his right hand were severed.  He also reported that 
because he could not work with his right hand, it was suggested 
that he get his deviated nasal septum repaired. 

The Veteran's service treatment records do reveal that he was 
hospitalized in December 1945 at Long Beach Naval Hospital for 
treatment for a deviated nasal septum.  However, his service 
treatment records are negative for any complaints or findings of 
a right hand injury or laceration.  Indeed, there was no mention 
of any healing wound during his hospitalization.  Moreover, the 
Veteran's separation examination in July 1946 revealed normal 
skin, extremities, and neurological examinations.  


The Board acknowledges that the Veteran is competent to state 
that he suffered a cut on his hand and that he currently has 
numbness in the end of his right thumb.  However, the service 
treatment records and separation examination do not confirm that 
any such injury occurred.  The Board finds it unlikely that 
having his hand "badly cut" by a saw that resulted in severing 
of nerves (as he contends) would have required significant 
treatment during service.  Indeed, he reported that he had part 
of the bone of his thumb removed while on the ship.  However, 
there is no record of treatment for his claimed injury, no 
evidence of residuals or dressing changes during his 
hospitalization for treatment of his deviated septum, and no 
residuals such as a scar or nerve impairment noted on his 
separation examination.  

Additionally, the only condition listed in "Summary of defects" 
on the separation examination was the deviated septum.  Further, 
in response to "Remarks on abnormalities not otherwise noted or 
sufficiently described above" the examiner wrote "none".  An 
injury requiring "some bone" being removed likely would have 
been listed somewhere on his separation examination.  Moreover, 
the Veteran made no mention of the injury on his initial claim 
for compensation in July 1946.  Rather, the Veteran first 
mentioned this condition 60 years after discharge from service.  
In light of the length of time since the claimed injury, the 
absence of any residuals of such injury in the service treatment 
records, and with no mention of the injury on his original 
application filed approximately 8 months after the claimed 
injury, the Board finds the Veteran's current recollection as to 
the events in service, including the claimed injury and nerve 
damage, are simply unreliable.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed.Cir.2006) (the lack of contemporaneous 
medical records and a significant time delay between the 
affiants' observations and the date on which the statements were 
written may be a fact that the Board can consider and weigh 
against a veteran's lay evidence).

Further, there is no current evidence showing any residual 
disability.  The Veteran has not reported any post service 
treatment for his right hand, and there is no medical evidence of 
record indicating any current right hand disability exists.  
Congress specifically limits entitlement for service-connected 
disease or injury to 
cases where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In summary, in the absence of competent and credible evidence of 
the claimed condition in service or presently, the claim for 
service connection must be denied.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for residuals of a right hand injury is 
denied.


REMAND

The Veteran indicated in his November 2008 statement that he had 
received private treatment for his hearing loss from Audiology 
Associates of New Jersey; and from Dr. Lacher.  He also indicated 
that he sought treatment with the East Orange, New Jersey VA 
facility for his hearing loss.  However, those private records 
and VA treatment records are not associated with the claims file.  
Accordingly, on remand, an attempt to obtain those documents and 
associate them with the claims file should be made.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request all audiology and ear clinic 
treatment records from the East Orange, New 
Jersey VA Healthcare System.  

2.  Ask the Veteran to provide the necessary 
release forms to authorize the release of 
medical records from Audiology Associates of 
New Jersey and from Dr. Lacher, as well as any 
other private medical providers who have 
treated him for hearing loss.  If the Veteran 
provides the information, the medical records 
from those providers should be requested and 
associated with the claims file.  If any 
records are not available or no response is 
received, the Veteran should be notified 
accordingly. 

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for hearing loss.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


